Exhibit 10.5

Form of

FMC Technologies, Inc.

Executive Severance Agreement

THIS AGREEMENT is made and entered into as of the _____day of_____, 200_, by and
between FMC Technologies, Inc. (hereinafter referred to as the “Company”) and
_________________________ <<Executive>>____(hereinafter referred to as the
“Executive”).

WHEREAS, the Board has approved the Company’s entering into severance agreements
with certain key executives of the Company;

WHEREAS, the Executive is a key executive of the Company;

WHEREAS, should the possibility of a Change in Control of the Company arise, the
Board believes it is imperative that the Company and the Board should be able to
rely upon the Executive to continue in the Executive’s position, and that the
Company should be able to receive and rely upon the Executive’s advice, if
requested, as to the best interests of the Company and its shareholders without
concern that the Executive might be distracted by the personal uncertainties and
risks created by the possibility of a Change in Control;

WHEREAS, should the possibility of a Change in Control arise, in addition to the
Executive’s regular duties, the Executive may be called upon to assist in the
assessment of such possible Change in Control, advise management and the Board
as to whether such Change in Control would be in the best interests of the
Company and its shareholders, and to take such other actions as the Board might
determine to be appropriate; and

NOW THEREFORE, to assure the Company that it will have the continued dedication
of the Executive and the availability of the Executive’s advice and counsel
notwithstanding the possibility, threat, or occurrence of a Change in Control of
the Company, and to induce the Executive to remain in the employ of the Company,
and for other good and valuable consideration, the Company and the Executive
agree as follows:

Article 1. Establishment, Term, and Purpose

This Agreement will commence on the Effective Date and will continue in effect
until the End Date (defined below). Upon the End Date and each anniversary
thereafter of the End Date, the term of this Agreement will be extended
automatically for one (1) additional year, unless the Committee delivers written
notice six (6) months prior to such anniversary to the Executive that this
Agreement will not be extended. In such case, this Agreement will terminate at
the end of the term, or extended term, then in progress.

However, in the event a Change in Control occurs during the original or any
extended term, this Agreement will remain in effect for the longer of:
(i) twenty-four (24) months beyond the month



--------------------------------------------------------------------------------

in which such Change in Control occurred; and (ii) until all obligations of the
Company hereunder have been fulfilled, and until all benefits required hereunder
have been paid to the Executive.

Article 2. Definitions

Whenever used in this Agreement, the following terms will have the meanings set
forth below and, when the meaning is intended, the initial letter of the word is
capitalized.

2.1. Base Salary means the salary of record paid to an Executive as annual
salary, excluding amounts received under incentive or other bonus plans, whether
or not deferred.

2.2. Beneficiary means the persons or entities designated or deemed designated
by the Executive pursuant to Section 9.2/10.2 herein.

2.3. Board means the Board of Directors of the Company.

2.4. Cause means:

(a) the Executive’s willful and continued failure to substantially perform the
Executive’s employment duties in any material respect (other than any such
failure resulting from physical or mental incapacity or occurring after issuance
by the Executive of a Notice of Termination for Good Reason), after a written
demand for substantial performance is delivered to the Executive that
specifically identifies the manner in which the Company believes the Executive
has failed to perform the Executive’s duties, and after the Executive has failed
to resume substantial performance of the Executive’s duties on a continuous
basis within thirty (30) calendar days of receiving such demand;

(b) the Executive’s willfully engaging in conduct (other than conduct covered
under (a) above) which is demonstrably and materially injurious to the Company
or an affiliate; or

(c) the Executive’s having been convicted of, or pleading guilty or nolo
contendere to, a felony under federal or state law.

2.5. Change in Control means either a “Change in Ownership,” a “Change in
Effective Control,” or a “Change in Ownership of a Substantial Portion of
Assets,” as defined below:

Change in Ownership: A Change in Ownership of the Company occurs on the date
that any one person, or more than one Person Acting as a Group (as defined
below), acquires ownership of stock of the Company that, together with stock
held by such person or group, constitutes more than 50% of the total fair market
value or total voting power of the stock of the Company. However, if any one
person or more than one Person Acting as a Group, is considered to own more than
50% of the total fair market value or total voting power of the stock of the
Company, the acquisition of additional stock by the same person or persons is
not considered to cause a Change in Ownership of

 

2



--------------------------------------------------------------------------------

the Company (or to cause a Change in Effective Control of the Company). An
increase in the percentage of stock owned by any one person, or Persons Acting
as a Group, as a result of a transaction in which the Company acquires its stock
in exchange for property will be treated as an acquisition of stock. This
applies only when there is a transfer of stock of the Company (or issuance of
stock of the Company) and stock in the Company remains outstanding after the
transaction.

Persons Acting as a Group: Persons will not be considered to be acting as a
group solely because they (i) purchase or own stock of the same corporation at
the same time, or as a result of the same public offering, or (ii) purchase
assets of the same corporation at the same time. However, persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock or assets,
or similar business transaction with the Company. If a person, including an
entity, owns stock in both corporations that enter into a merger, consolidation,
purchase or acquisition of stock or assets, or similar transaction, such
shareholder is considered to be acting as a group with other shareholders in a
corporation only with respect to the ownership in that corporation prior to the
transaction giving rise to the change and not with respect to the ownership
interest in the other corporation.

Change in Effective Control: A Change in Effective Control of the Company occurs
on the date that either –

(i) Any one person, or more than one Person Acting as a Group, acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing 30% or more of the total voting power of the stock of the Company; or

(ii) a majority of members of the Board is replaced during any 12-month period
by directors whose appointment or election is not endorsed by a majority of the
members of the Board prior to the date of the appointment or election.

A Change in Effective Control will have occurred only if the Executive is
employed by the Company upon the date of the Change in Effective Control or the
Company is liable for the payment of the benefits hereunder and no other
corporation is a majority shareholder of the Company. Further, in the absence of
an event described in paragraph (i) or (ii), a Change in Effective Control of
the Company will not have occurred.

Acquisition of additional control: If any one person, or more than one Person
Acting as a Group, is considered to effectively control the Company, the
acquisition of additional control of the Company by the same person or persons
is not considered to cause a Change in Effective Control of the Company (or to
cause a Change in Ownership of the Company).

Change in Ownership of a Substantial Portion of Assets: A Change in Ownership of
a Substantial Portion of Assets occurs on the date that any one person, or more
than one Person Acting as a Group, acquires (or has acquired during the 12-month
period ending on the date of the most recent acquisition by such person or
persons) assets from the Company that have a total gross fair market value equal
to or more than 40% of the total gross fair market value of all of the assets of
the Company immediately prior to such acquisition or acquisitions. For this
purpose, gross fair

 

3



--------------------------------------------------------------------------------

market value means the value of the assets of the Company, or the value of the
assets being disposed of, determined without regard to any liabilities
associated with such assets.

Transfers to a related person: There is no Change in Control when there is a
transfer to an entity that is controlled by the shareholders of the Company
immediately after the transfer. A transfer of assets by the Company is not
treated as a Change of Ownership of a Substantial Portion of Assets if the
assets are transferred to –

(i) A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;

(ii) An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;

(iii) A person, or more than one Person Acting as a Group, that owns, directly
or indirectly, 50% or more of the total value or voting power of all the
outstanding stock of the Company; or

(iv) An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (iii).

A person’s status is determined immediately after the transfer of the assets.
For example, a transfer to a corporation in which the Company has no ownership
interest before the transaction, but which is a majority-owned subsidiary of the
Company after the transaction is not treated as a Change in Ownership of a
Substantial Portion of Assets of the Company.

2.6. Code means the Internal Revenue Code of 1986, as amended from time to time,
and any successor thereto.

2.7. Committee means the Compensation Committee of the Board or any other
committee of the Board appointed to perform the functions of the Compensation
Committee.

2.8. Company means FMC Technologies, Inc., a Delaware corporation, or any
successor thereto as provided in Article 9/Article 10 herein.

2.9. Disability means complete and permanent inability by reason of illness or
accident to perform the duties of the occupation at which the Executive was
employed when such disability commenced.

2.10. Effective Date means the date of this Agreement set forth above.

2.11. Effective Date of Termination means the date on which a Qualifying
Termination occurs which triggers the payment of Severance Benefits hereunder.

2.12 End Date means March 20, 2009.

 

4



--------------------------------------------------------------------------------

2.13 Exchange Act means the Securities Exchange Act of 1934, as amended from
time to time, and any successor thereto.

2.14 Good Reason means, without the Executive’s express written consent, the
occurrence of any one or more of the following:

(a) The assignment of the Executive to duties materially inconsistent with the
Executive’s authorities, duties, responsibilities, and status (including,
without limitation, offices, titles and reporting requirements) as an employee
of the Company (including, without limitation, any material change in duties or
status as a result of the stock of the Company ceasing to be publicly traded or
of the Company becoming a subsidiary of another entity, or any material change
in the Executive’s reporting relationship, such as the chairman or chief
executive officer ceasing to report to the Board of Directors of a publicly
traded company), or a reduction or alteration in the nature or status of the
Executive’s authorities, duties, or responsibilities from the greatest of
(i) those in effect on the Effective Date; (ii) those in effect during the
fiscal year immediately preceding the year of the Change in Control; and
(iii) those in effect immediately preceding the Change in Control;

(b) The Company’s requiring the Executive to be based at a location which is at
least fifty (50) miles further from the Executive’s then current primary
residence than is such residence from the office where the Executive is located
at the time of the Change in Control, except for required travel on the
Company’s business to an extent substantially consistent with the Executive’s
business obligations as of the Effective Date or as the same may be changed from
time to time prior to a Change in Control;

(c) A material reduction by the Company in the Executive’s Base Salary as in
effect on the Effective Date or as the same may be increased from time to time;

(d) A material reduction in the Executive’s level of participation in any of the
Company’s short- and/or long-term incentive compensation plans, or employee
benefit or retirement plans, policies, practices, or arrangements in which the
Executive participates from the greatest of the levels in place: (i) on the
Effective Date; (ii) during the fiscal year immediately preceding the fiscal
year of the Change in Control; and (iii) on the date immediately preceding the
date of the Change in Control;

(e) The failure of the Company to assume and agree to perform this Agreement in
all material respects, as contemplated in Article 9/10 herein; or

(f) Any termination of Executive’s employment by the Company that is not
effected pursuant to a Notice of Termination.

(1) The existence of Good Reason will not be affected by the Executive’s
temporary incapacity due to physical or mental illness not constituting a
Disability. The Executive’s continued employment will not constitute a waiver of
the Executive’s rights with respect to any

 

5



--------------------------------------------------------------------------------

circumstance constituting Good Reason. Notwithstanding the above to the
contrary, “Good Reason” for Executive’s separation from employment will exist
only if (i) Executive provides written notice to the Company within ninety
(90) days of the occurrence of any of the above listed events, (ii) the Company
fails to cure the event within thirty (30) days following the Company’s receipt
of Executive’s written notice, and (iii) Executive separates from employment
with the Company effective not later than twenty four (24) months after the
original occurrence of the “Good Reason” event.

2.15 Notice of Termination means a written notice which indicates the specific
termination provision in this Agreement relied upon, and sets forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of the Executive’s employment under the provision so indicated.

2.16 Person has the meaning ascribed to such term in Section 3(a)(9) of the
Exchange Act and used in Sections 13(d) and 14(d) thereof, including a “group”
as provided in Section 13(d).

2.17 Qualifying Termination means any of the events described in Section 3.2
herein, the occurrence of which triggers the payment of Severance Benefits
hereunder.

2.18 Retirement means the Executive’s voluntary termination of employment in a
manner that qualifies the Executive to receive immediately payable retirement
benefits from the FMC Technologies, Inc. Salaried Employees’ Retirement Program.

2.19 Severance Benefits means the payment of severance compensation as provided
in Section 3.3 herein.

2.20 Trust means the Company grantor trust to be created pursuant to Article 5
of this Agreement.

Article 3. Severance Benefits

3.1. Right to Severance Benefits. The Executive will be entitled to receive from
the Company Severance Benefits, as described in Section 3.3 herein, if there has
been a Change in Control of the Company and if, within twenty-four (24) calendar
months following the Change in Control, a Qualifying Termination of the
Executive has occurred.

The Executive will not be entitled to receive Severance Benefits if the
Executive’s employment is terminated (i) for Cause, (ii) due to a voluntary
termination without Good Reason, or (iii) due to death or Disability.

3.2. Qualifying Termination. The occurrence of any one or more of the following
events will trigger the payment of Severance Benefits to the Executive under
this Agreement:

(a) An involuntary termination of the Executive’s employment by the Company for
reasons other than Cause, Disability or death within twenty-four (24) calendar
months following the month in which a Change in Control of the Company occurs;

 

6



--------------------------------------------------------------------------------

(b) A voluntary termination by the Executive for Good Reason within twenty-four
(24) calendar months following the month in which a Change in Control of the
Company occurs pursuant to a Notice of Termination delivered to the Company by
the Executive; or

(c) The Company or any successor company breaches any of the provisions of this
Agreement.

3.3. Description of Severance Benefits. In the event the Executive becomes
entitled to receive Severance Benefits, as provided in Sections 3.1 and 3.2
herein, the Company will pay to the Executive (or in the event of the
Executive’s death, the Executive’s Beneficiary) and provide him with the
following:

(a) An amount equal to one/two/three (1)/(2)/(3) times the highest rate of the
Executive’s annualized Base Salary in effect at any time up to and including the
Effective Date of Termination.

(b) An amount equal to one/two/three (1)/(2)/(3) times the greater of (i) the
Executive’s highest annualized target total Management Incentive Award granted
under the FMC Technologies Incentive Compensation and Stock Plan for any plan
year up to and including the plan year in which the Executive’s Effective Date
of Termination occurs, and (ii) the average of the actual total Management
Incentive Awards paid (or payable) to the Executive for the two plan years
immediately preceding the Effective Date of Termination, or for such lesser
number of such plan years for which the Executive was eligible to earn a
Management Incentive Award, annualized for any year that the Executive was not
employed by the Company for the entire plan year. For purposes of determining
actual total Management Incentive Awards under the preceding sentence, any
amounts the Executive deferred will be treated as if they had been paid to the
Executive, rather than deferred.

(c) An amount equal to the Executive’s unpaid Base Salary, and unused and
accrued vacation pay, earned or accrued through the Effective Date of
Termination.

(d) An amount equal to the target total Management Incentive Award established
for the plan year in which the Executive’s Effective Date of Termination
occurred, prorated through the Effective Date of Termination.

(e) Subject to applicable law and regulation as of the Effective Date of
Termination, a continuation of the Company’s welfare benefits of health care,
life and accidental death and dismemberment, and disability insurance coverage
for one (1) full year/eighteen (18) months after the Effective Date of
Termination. These benefits will be provided to the Executive (and to the
Executive’s covered spouse and dependents) at the

 

7



--------------------------------------------------------------------------------

same premium cost, and at the same coverage level, as in effect as of the date
of the Change in Control. The continuation of these welfare benefits will be
discontinued prior to the end of the one (1) year/eighteen (18) month period if
the Executive has available substantially similar benefits at a comparable cost
from a subsequent employer, as determined by the Committee. In addition, the
Company will make available for purchase by the Executive continued health care,
life and accidental death and dismemberment, and disability insurance coverage
at the same coverage level as in effect as of the date of the Change in Control
for a period of eighteen (18) months beginning immediately upon the end of the
coverage period provided under the foregoing provisions of this Section 3.3(e).

Awards granted under the FMC Technologies, Inc. Incentive Compensation and Stock
Plan, and other incentive arrangements adopted by the Company will be treated
pursuant to the terms of the applicable plan.

Any restrictions imposed by Company ownership or retention guidelines applicable
to the sale of the Company’s Common Stock by executive officers will not apply
to any Awards granted to the Executive prior to a Change of Control under the
FMC Technologies, Inc. Incentive Compensation and Stock Plan or other incentive
arrangements adopted by the Company that vests as a result of the Change of
Control in accordance with the terms of this Agreement.

The aggregate benefits accrued by the Executive as of the Effective Date of
Termination under the FMC Technologies, Inc. Salaried Employees’ Retirement
Program, the FMC Technologies, Inc. Savings and Investment Plan, the FMC
Technologies, Inc. Salaried Employees’ Equivalent Retirement Plan, the FMC
Technologies, Inc. Non-Qualified Savings and Investment Plan and other savings
and retirement plans sponsored by the Company will be determined and distributed
pursuant to the terms of the applicable plan in effect as of the day immediately
prior to the Change in Control, including but not limited to, the Executive’s
distribution elections.

For all purposes under the Company’s nonqualified retirement plans (including,
but not limited to, benefit calculation and benefit commencement), it will be
assumed that the Executive’s employment continued following the Effective Date
of Termination for one/two/three (1)/(2)/(3) full year(s) (i.e., one/two/three
(1)/(2)/(3) additional year(s) of age and service credits will be added);
provided, however, that for purposes of determining “final average pay” under
such programs, the Executive’s actual pay history as of the Effective Date of
Termination will be used.

3.4. Termination for Disability. If the Executive’s employment is terminated due
to Disability, the Executive will receive the Executive’s Base Salary through
the Effective Date of Termination, and the Executive’s benefits will be
determined in accordance with the Company’s disability, retirement, survivor’s
benefits, insurance and other applicable plans and programs then in effect. If
the Executive’s employment is terminated due to Disability, he will not be
entitled to the Severance Benefits described in Section 3.3.

 

8



--------------------------------------------------------------------------------

3.5 Termination upon Death. If the Executive’s employment is terminated due to
death, the Executive’s benefits will be determined in accordance with the
Company’s retirement, survivor’s benefits, insurance and other applicable
programs of the Company then in effect. If the Executive’s employment is
terminated due to death, neither the Executive nor the Executive’s Beneficiary
will be entitled to the Severance Benefits described in Section 3.3.

3.6. Termination for Cause, or Other Than for Good Reason or Retirement.
Following a Change in Control of the Company, if the Executive’s employment is
terminated either: (a) by the Company for Cause; or (b) by the Executive (other
than for Retirement, Good Reason, or under circumstances giving rise to a
Qualifying Termination described in Section 3.2(c) herein), the Company will pay
the Executive an amount equal to the Executive’s Base Salary and accrued
vacation through the Effective Date of Termination, at the rate then in effect,
plus all other amounts to which the Executive is entitled under any plans of the
Company, at the time such payments are due and the Company will have no further
obligations to the Executive under this Agreement.

3.7. Notice of Termination. Any termination of employment by the Company or by
the Executive for Good Reason will be communicated by a Notice of Termination.

Article 4. Form and Timing of Severance Benefits

4.1. Form and Timing of Severance Benefits. The Severance Benefits described in
Sections 3.3 (a), (b), (c) and (d) herein will be paid in cash to the Executive
(or the Executive’s Beneficiary, if applicable) in a single lump sum as soon as
practicable following the Effective Date of Termination, but in no event beyond
thirty (30) days from such date.

4.2. Withholding of Taxes. The Company will be entitled to withhold from any
amounts payable under this Agreement all taxes as may be legally required
(including, without limitation, any United States federal taxes and any other
state, city, or local taxes).

Article 5. Excise Tax Equalization Payment

5.1. Excise Tax Equalization Payment. In the event that the Executive (or the
Executive’s Beneficiary, if applicable) becomes entitled to Severance Benefits
or any other payment or benefit under this Agreement, or under any other
agreement with or plan of the Company (in the aggregate, the “Total Payments”),
whether or not the Executive has terminated employment with the Company, if all
or any part of the Total Payments will be subject to the tax imposed by
Section 4999 of the Code (or any similar tax that may hereafter be imposed),
(the “Excise Tax”) the Company will pay to the Executive in cash an additional
amount (the “Gross-Up Payment”) such that the net amount retained by the
Executive after deduction of any Excise Tax upon the Total Payments and any
federal, state, and local income taxes, penalties, interest, and Excise Tax upon
the Gross-Up Payment provided for by this Section 5.1 (including FICA and FUTA),
will be equal to the Total Payments. The Company shall pay to the Executive the
Gross-Up Payment no later than within sixty (60) days after the Executive remits
to the various taxing authorities the taxes which gave rise to the Gross-Up
Payment.

 

9



--------------------------------------------------------------------------------

5.2. Tax Computation. All determinations of whether any of the Total Payments
will be subject to the Excise Tax, the amounts of such Excise Tax, whether and
when a Gross-Up Payment is required, the amount of such Gross-Up Payment and the
assumptions to be used in arriving at such determinations, shall be made by a
nationally recognized certified public accounting firm that does not serve as an
accountant or auditor for any individual, entity or group effecting the Change
in Control as designated by the Company (the “Accounting Firm”). The Accounting
Firm will provide detailed supporting calculations to the Company and the
Executive within fifteen (15) business days of the receipt of notice from the
Executive or the Company requesting a calculation hereunder. The Gross-Up
Payment will be made by the Company to the Executive as soon as practical
following the Accounting Firm’s determination of the Gross-Up Payment, but in no
event beyond thirty (30) days from the Effective Date of Termination. All fees
and expenses of the Accounting Firm will be paid by the Company.

For purposes of determining the amount of the Gross-Up Payment, the Executive
will be deemed to pay federal income taxes at the highest marginal rate of
federal income taxation in the calendar year in which the Gross-Up Payment is to
be made, and state and local income taxes at the highest marginal rate of
taxation in the state and locality of the Executive’s residence on the Effective
Date of Termination, net of the maximum reduction in federal income taxes which
could be obtained from deduction of such state and local taxes.

5.3. Subsequent Recalculation. In the event the Internal Revenue Service adjusts
the computations to be made pursuant to Section 5.2 herein, and as a result of
such adjustment the Gross-Up Payment made to the Executive is less than the
greatest Gross-Up Payment that the Executive is entitled to receive under
Section 5.2, the Company will pay to the Executive an amount equal to the
difference between the greatest Gross-Up Payment the Executive is entitled to
receive, and the Gross-Up Payment initially made to the Executive, plus a market
rate of interest, as determined by the Committee, for the period commencing on
the date the first Gross-Up Payment is made, and ending on the day immediately
preceding the date the subsequent Gross-Up Payment is made. The Company shall
make any such payment to the Executive no later than within sixty (60) days
after the Executive remits to the various taxing authorities the taxes which
give rise to such payment.

Article 5/6. Establishment of Trust

As soon as practicable following the Effective Date hereof, the Company will
create a Trust (which will be a grantor trust within the meaning of Sections
671-678 of the Code) for the benefit of the Executive and Beneficiaries, as
appropriate. The Trust will have a Trustee as selected by the Company, and will
have certain restrictions as to the Company’s ability to amend the Trust or
cancel benefits provided thereunder. Any assets contained in the Trust will, at
all times, be specifically subject to the claims of the Company’s general
creditors in the event of bankruptcy or insolvency; such terms to be
specifically defined within the provisions of the Trust, along with the required
procedure for notifying the Trustee of any bankruptcy or insolvency.

 

10



--------------------------------------------------------------------------------

At any time following the Effective Date hereof, the Company may, but is not
obligated to, deposit assets in the Trust in an amount equal to or less than the
aggregate Severance Benefits which may become due to the Executive under
Sections 3.3 (a), (b), (c) and (d) of this Agreement.

As soon as practicable after the Company has knowledge that a Change in Control
is imminent, but no later than the day immediately preceding the date of the
Change in Control, the Company will deposit assets in such Trust in an amount
equal to the estimated aggregate Severance Benefits which may become due to the
Executive under Sections 3.3 (a), (b), (c) and (d) and Articles 7/8 and 8/9 of
this Agreement. Such deposited amounts will be reviewed and increased, if
necessary, every six (6) months following a Change in Control to reflect the
Executive’s estimated aggregate Severance Benefits at such time.

Article 6/7. The Company’s Payment Obligation

The Company’s obligation to make the payments and the arrangements provided for
herein will be absolute and unconditional, and will not be affected by any
circumstances, including, without limitation, any offset, counterclaim,
recoupment, defense, or other right which the Company may have against the
Executive or anyone else. All amounts payable by the Company hereunder will be
paid without notice or demand. Each and every payment made hereunder by the
Company will be final, and the Company will not seek to recover all or any part
of such payment from the Executive or from whomsoever may be entitled thereto,
for any reasons whatsoever.

The Executive will not be obligated to seek other employment in mitigation of
the amounts payable or arrangements made under any provision of this Agreement,
and the obtaining of any such other employment will in no event effect any
reduction of the Company’s obligations to make the payments and arrangements
required to be made under this Agreement, except to the extent provided in
Section 3.3(e) herein.

Notwithstanding anything in this Agreement to the contrary, if Severance
Benefits are paid under this Agreement, no severance benefits under any program
of the Company, other than benefits described in this Agreement, will be paid to
the Executive.

Article 7/8. Fees and Expenses

To the extent permitted by law, the Company will pay as incurred within ten
(10) days following receipt of an invoice from the Executive, which invoice
shall be submitted no later than ninety (90) days following the date Executive
incurs liability for the relevant item,) all legal fees, costs of litigation,
prejudgment interest, and other expenses incurred in good faith by the Executive
as a result of the Company’s refusal to provide the Severance Benefits to which
the Executive becomes entitled under this Agreement, or as a result of the
Company’s contesting the validity, enforceability, or interpretation of this
Agreement, or as a result of any conflict between the parties pertaining to this
Agreement. The Company’s obligations under this Article 7/8 shall apply only to
legal fees, costs of litigation, prejudgment interest, and other expenses
incurred on or before the date that is ten (10) years after Executive’s death,
(b) shall not be subject to

 

11



--------------------------------------------------------------------------------

liquidation, and (c) may not be exchanged for another benefit. The amount of the
legal fees, costs of litigation, prejudgment interest, and other expenses for
which Executive is entitled to be reimbursed under this Article 7/8 in any
calendar year shall not affect Executive’s right to reimbursement of any
expenses or in-kind benefits to which Executive is entitled under this Agreement
or any other agreement to which Executive and the Company are parties.

Article 8/9. Outplacement Assistance

Following a Qualifying Termination (as described in Section 3.2 herein), the
Executive will be reimbursed by the Company for the reasonable costs of all
outplacement services obtained by the Executive within the one (1)/a two
(2) year period after the Effective Date of Termination; provided; however, that
the total reimbursement for such outplacement services will be limited to an
amount equal to fifteen percent (15%) of the Executive’s Base Salary as of the
Effective Date of Termination; and further provided that the invoice for such
services are submitted no later than ninety (90) days following the date the
Executive incurs such costs. The Company’s obligations under this Article 8/9
(a) shall apply only to costs for outplacement services obtained by the
Executive, (b) shall not be subject to liquidation, and (c) may not be exchanged
for another benefit. The amount of the costs of the outplacement services for
which the Executive is entitled to be reimbursed under this Article 8/9 in any
calendar year shall not affect Executive’s right to reimbursement of any
expenses or in-kind benefits to which the Executive is entitled under this
Agreement or any other agreement to which the Executive and the Company are
parties.

Article 9/10. Successors and Assignment

9.1 Successors to the Company. The Company will require any successor (whether
direct or indirect, by purchase, merger, consolidation, or otherwise) of all or
substantially all of the business and/or assets of the Company or of any
division or subsidiary thereof to expressly assume and agree to perform the
Company’s obligations under this Agreement in the same manner and to the same
extent that the Company would be required to perform them if no such succession
had taken place.

9.2 Assignment by the Executive. This Agreement will inure to the benefit of and
be enforceable by the Executive’s personal or legal representatives, executors,
administrators, successors, heirs, distributees, devisees, and legatees. If the
Executive dies while any amount would still be payable to him hereunder had he
continued to live, all such amounts, unless otherwise provided herein, will be
paid in accordance with the terms of this Agreement to the Executive’s
Beneficiary. If the Executive has not named a Beneficiary, then such amounts
will be paid to the Executive’s devisee, legatee, or other designee, or if there
is no such designee, to the Executive’s estate, and such designee, or the
Executive’s estate will be treated as the Beneficiary hereunder.

 

12



--------------------------------------------------------------------------------

Article 10/11. Miscellaneous

10.1 Employment Status. Except as may be provided under any other agreement
between the Executive and the Company, the employment of the Executive by the
Company is “at will,” and may be terminated by either the Executive or the
Company at any time, subject to applicable law.

10.2 Beneficiaries. The Executive may designate one or more persons or entities
as the primary and/or contingent Beneficiaries of any Severance Benefits owing
to the Executive under this Agreement. Such designation must be in the form of a
signed writing acceptable to the Committee. The Executive may make or change
such designations at any time.

10.3 Severability. In the event any provision of this Agreement will be held
illegal or invalid for any reason, the illegality or invalidity will not affect
the remaining parts of the Agreement, and the Agreement will be construed and
enforced as if the illegal or invalid provision had not been included. Further,
the captions of this Agreement are not part of the provisions hereof and will
have no force and effect.

10.4 Modification. No provision of this Agreement may be modified, waived, or
discharged unless such modification, waiver, or discharge is agreed to in
writing and signed by the Executive and by an authorized member of the
Committee, or by the respective parties’ legal representatives and successors.

10.5 Applicable Law. To the extent not preempted by the laws of the United
States, the laws of the state of Delaware will be the controlling law in all
matters relating to this Agreement.

10.6 Indemnification. To the full extent permitted by law, the Company will,
both during and after the period of the Executive’s employment, indemnify the
Executive (including by advancing him expenses) for any judgments, fines,
amounts paid in settlement and reasonable expenses, including any attorneys’
fees, incurred by the Executive in connection with the defense of any lawsuit or
other claim to which he is made a party by reason of being (or having been) an
officer, director or employee of the Company or any of its subsidiaries. The
Executive will be covered by director and officer liability insurance to the
maximum extent that that insurance covers any officer or director (or former
officer or director) of the Company.

IN WITNESS WHEREOF, the parties have executed this Agreement on this      day of
                         , 200  .

FMC Technologies, Inc. :

 

    By:               Peter D. Kinnear         Its:   President and CEO        

 

13